—Determi*1144nation unanimously confirmed without costs and petition dismissed. Memorandum: Petitioner appeals from a determination following a fair hearing reducing his public assistance grant in order to recoup an overpayment made to him based on the failure of the Monroe County Department of Social Services (DSS) to include his wages when calculating the amount of his public assistance. On appeal, petitioner contends that DSS should be estopped from recouping the overpayment. Petitioner failed to raise that contention at his administrative hearing, however, and the scope of this CPLR article 78 proceeding following a fair hearing “ ‘is limited to review of the issues raised and addressed in that hearing’ ” (Matter of Vicari v Wing, 244 AD2d 974, 976, quoting Matter of International Fid. Ins. Co. v Hartnett, 199 AD2d 1084; see, Matter of Mugalli v New York State Liq. Auth., 256 AD2d 1116 [decided herewith]). In any event, estoppel generally “cannot be invoked against a governmental agency to prevent it from discharging its statutory duties” (Matter of New York State Med. Transporters Assn. v Perales, 77 NY2d 126, 130), and this is not one of those “rarest [of] cases” in which estoppel would be appropriate (Matter of Parkview Assocs. v City of New York, 71 NY2d 274, 282; see, Ippolito v City of Buffalo, 195 AD2d 983, 984; Matter of Casella v Crosson, 178 AD2d 963, 963-964). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Monroe County, Ark, J.) Present — Denman, P. J., Hayes, Balio, Boehm and Fallon, JJ.